ON PETITION FOR REHEARING
PER CURIAM.
We have granted appellee’s petition for re-hearing as to that portion of our opinion filed November 30, 1972 which erroneously directed the trial court to sentence appellant on each count for a misdemeanor of the first degree. The offenses having occurred prior to January 1, 1972 (the effective date of Chapter 71-136, Laws of 1971), appellant is subject to punishment under F.S. Section 404.15(1), F.S.A. as amended by Section 2 of Chapter 71-107, Laws of 1971. This provides for “imprisonment in the county jail for a period not exceeding one (1) year or by fine not exceeding one thousand dollars ($1,000)”. The opinion is modified accordingly, and on remand the trial court shall impose appropriate sentence on each count within these limitations, rather than for a misdemeanor of the first degree as directed in our original opinion.
OWEN and MAGER, JJ., and WHITE, JOS. S., Associate Judge, concur.